Citation Nr: 1618602	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO. 09-46 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date for the award of service connection for major depressive disorder, prior to February 13, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for major depressive disorder, and assigned a 50 percent evaluation for it, effective February 13, 2009. 

The Veteran disagreed with the effective date of the award of service connection, and in a February 2012 decision, the Board denied the Veteran's claim for an earlier effective date. In March 2013, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision that vacated the February 2012 Board decision and remanded the matter on appeal.

In January 2014, and January 2015 the Board remanded the issue for further development and adjudication of the matter consistent with the terms of the Court's 2012 Memorandum Decision.


FINDINGS OF FACT

1. The Veteran did not file a claim for service connection for a psychiatric disability within one year of her separation from service.

2. The Veteran's claim for service connection for a psychiatric disability on a secondary basis was received on February 13, 2009.

3. Evidence of record did not reflect that the Veteran's major depressive disorder was related to her service-connected migraine headaches prior to a VA psychiatric examination in March 2009.


CONCLUSION OF LAW

The criteria for an effective date for the award of service connection for major depressive disorder, prior to February 13, 2009, have not been met. 38 U.S.C.A. §§ 5101(a), 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection in April 2009. Once service connection is granted the claim is substantiated, and additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). The Federal Circuit has interpreted these decisions as meaning that VCAA notice is not required in the case of an appeal of an effective date assigned when increased compensation has been granted. See Sanford v. Peake, 263 F.App'x 54, 55 (Fed. Cir. 2008). Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations.

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of treatment to the extent that such records have been identified by the Veteran - in addition to records from the Social Security Administration (SSA). These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board. The duty to assist was further satisfied by VA examinations in March 2009, March 2014, and September 2015, over the course of which examiners conducted physical examinations, were provided the claims file for review, recorded her history, and provided factually supported and explained opinions. VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

The Board remanded the current appeal in January 2012 and again in January 2014, for additional development, including the provision of new VA examinations of the record to address the matter of when it became factually ascertainable that the Veteran's major depressive disorder was related to her service-connected migraine headaches. Since that time, the sought opinion was rendered in the September 2015 VA examination report. Thus, the RO substantially complied with the Board's prior remand directives, and the Board may properly proceed with the decision below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


Earlier Effective Date for the Award of Service Connection for Major Depressive Disorder

The Veteran filed a claim for a psychiatric disability in August 2004, which was pending on February 13, 2009, when she sought to associate her psychiatric disability with her service-connected migraine headaches. In March 2009, a VA examiner determined that the Veteran's depression was due to her migraine headaches, and in the rating decision on appeal service connection was granted effective February 13, 2009, the date that the Veteran first raised entitlement to service connection on a secondary basis. She asserts that she is entitled to an effective date prior to February 13, 2009.

In general, the effective date of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (2015).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p). Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. See 38 C.F.R. § 3.155(a) (2015). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.

The Veteran's claim of service connection for a psychiatric disability (posttraumatic stress disorder (PTSD)) was initially denied by the RO in December 2002. Following the Veteran's submission of a notice of disagreement, the RO issued a statement of the case on this matter in August 2003, and a timely substantive appeal was not received. The Veteran again submitted a claim for service connection for a psychiatric disability (claimed as PTSD, depression and anxiety) in August 2004. This was denied on a direct basis by the RO in a November 2004 rating decision. The Veteran appealed this determination, and following the issuance of a statement of the case in September 2006, she submitted a substantive appeal later that month.

On February 13, 2009, the Veteran's representative contacted the RO and stated that the Veteran was claiming service connection for depression secondary to her service-connected migraine headaches. Based, in part, on the findings and conclusions of a March 2009 VA psychiatric examination, the RO granted service connection for major depressive disorder in an April 2009 rating action; a 50 percent initial evaluation was assigned, effective February 13, 2009.

During her June 2011 hearing before the undersigned, the Veteran referred to a claim for service connection for a psychiatric disability that she reportedly filed in 2001. While there is no evidence to support this assertion, she did file a claim for service connection for PTSD in September 2002. That claim, however, was denied, and she did not perfect an appeal. She again filed a claim for service connection for a psychiatric disability in August 2004, and as noted above, that claim was denied on the basis that a psychiatric disability was not present in service. It was not until the Veteran's representative contacted the RO on February 13, 2009, that she sought to associate her psychiatric disability with her service-connected migraine headaches. The VA psychiatric examination of March 2009 supported that theory and, therefore, service connection on a secondary basis was granted in the April 2009 rating action.

The Board acknowledges that the claim for a psychiatric disability the Veteran filed in August 2004 was still pending at the time that her representative contacted VA to advance the theory of service connection on a secondary basis in February 2009. As the Board stated in its February 2012 decision, even if it were to assume that her August 2004 claim encompassed all possible theories of entitlement, to include service connection on a secondary basis, the fact remains that the evidence of record simply did not show that her major depressive disorder was associated with her service-connected migraine headaches until the March 2009 VA psychiatric examination. Since the regulations state that the effective date is either the date of claim or the date entitlement shown, whichever is later, there is no basis on which an effective date prior to February 13, 2009, the later date, may be assigned.

In its March 2013 Memorandum Decision, the Court noted that based on the Board's "simplistic explanation and application of the effective date rule," the effective date for the grant of service connection should have been set as March 10, 2009 - the date of the VA examination revealing evidence of a connection between service-connected migraine headaches and major depressive disorder. While perhaps true, the question before the Board is whether an effective date prior to February 13, 2009 may be established, and thus the observation that March 10, 2009 may have been a more appropriate effective date based on the Board's "simplistic" reading of 38 C.F.R. § 3.400 is of little bearing on the matter at hand.

The Court also drew attention to evidence that the Veteran had been diagnosed with major depressive disorder as early as October 2002, and that in a November 2004 letter to SSA, her private physician commend that she "suffers intense and frequent migraine headaches." The Board recognizes that the Veteran's major depressive disorder diagnosis predates her February 2009 effective date. However, the mere fact that she was diagnosed with major depressive disorder, neither creates an implicit claim of secondary service connection, nor substantiates such a claim. Nonetheless, to the extent that the Court held that the Board had failed to consider whether the evidence reasonably raised the theory of entitlement to service connection for major depressive disorder on a secondary basis prior to February 2009, the Board again observes that evidence connecting major depressive disorder with a service-connected disability was not added to the record until after February 2009.

In March 2013, the Court held that the Board failed to determine whether the evidence demonstrated that a relationship between the Veteran's major depressive disorder and her migraine headaches manifested prior to March 2009, and if so whether it would have entitled her to secondary service connection before February 13, 2009. It was in an effort to address these questions that the Board sought the March 2014 and September 2015 VA examination opinions of record. The March 2014 examiner determined that "it is less likely than not [that the V]eteran's Major Depressive Disorder was caused by her migraine headache disorder, but recognized that it may have been "aggravated by her migraine headache disorder, as research has shown that pain can aggravate depression." Because the examiner did not state when the available evidence first supported such a conclusion, the Board sought an additional opinion.

In September 2015, following a thorough review of the record, including SSA records, a VA examiner stated that she was "not able to find evidence that it is factually ascertainable that the Veteran's depressive disorder was caused by or aggravated by her migraine headache disorder prior to [February] of 2009." She stated that although "the migraine disorder is identified by treating mental conditions there is not documentation that the condition was negatively impacting her mood." The Board finds this opinion to be highly probative insofar as it confirms that there was no evidence prior to February 2009 reflecting a psychiatric-impact of service-connected migraine headaches. Again, without such evidence, an effective date prior to February 13, 2009 for service-connection of major depressive disorder cannot be established.

	(CONTINUED ON NEXT PAGE)


The claim for service connection for a psychiatric disability, specifically on a secondary basis, was not received until February 13, 2009. Since this was the basis on which the Veteran's claim was granted, an earlier effective date is not warranted. The Board notes that the prior denial of service connection for PTSD in December 2002 became final and, in the absence of a claim of clear and unmistakable error (CUE) in the previous determination, there is no basis for an earlier effective date, see 38 C.F.R. § 3.400(r), and no CUE claim has been filed. Thus, the law is dispositive of the claim, and it should be denied because of lack of legal entitlement. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Pursuant to 38 C.F.R. § 3.400(b)(2)(i) and (r), the effective date for the grant of service connection for major depressive disorder cannot legally be earlier than February 13, 2009.


ORDER

An effective date for the award of service connection for major depressive disorder, prior to February 13, 2009, is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


